Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach the following limitations in combination with the entirety of the claim:
one or more pairs of concentric opposing magnets attached to a second portion of the frame, the magnets separated from the array of field sensors by a small gap; 
wherein, the second portion of the frame is free to displace in relation to the first portion of the frame; 
whereby, displacement of the second portion of the frame in relation to the first portion of the frame in the particular direction results in a measurable differential change in magnetic field reported by the array of magnetic field sensors that can be sampled and processed to relate to a force or torque applied between the first portion of the frame and the second portion of the frame and whereby displacement of the second portion of the frame in relation to the first portion of the frame in a direction other than the particular direction results in negligible differential change in the magnetic field.

Regarding claims 15 and 18, the prior art of record does not teach the following limitations in combination with the entirety of the claims:
wherein the load cell is constructed so that the magnets move in relation to the magnetic field sensors when a force or torque is applied; 

wherein the plurality of magnetic field sensors in the array are connected to supply differential signals; and 
wherein the load cell measures force when the magnets move in a same direction relative to the sensors and measure torque when the magnets move in opposite directions relative to the sensors.

Claims 2-5, 7-14, 16, 17, and 19-21 are also allowed for further limiting claims 1, 15 and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863